In the

     United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 12‐2771 
UNITED STATES OF AMERICA, 
                                                Plaintiff‐Appellee, 

                                v. 

DUANE L. O’MALLEY, aka BUTCH, 
                                            Defendant‐Appellant. 
                    ____________________ 

          Appeal from the United States District Court for the 
                      Central District of Illinois. 
    No. 2:10‐cr‐20042‐MPM‐DGB‐2 — Michael P. McCuskey, Judge. 
                    ____________________ 

   ARGUED NOVEMBER 6, 2013 — DECIDED JANUARY 8, 2014 
               ____________________ 

   Before WOOD, Chief Judge, and FLAUM and TINDER, Circuit 
Judges. 
   TINDER,  Circuit  Judge.  Defendant‐Appellant  Duane 
“Butch” O’Malley was convicted of removing, transporting, 
and  dumping  asbestos‐containing  insulation.  A  jury  was 
convinced  beyond  a  reasonable  doubt  that  O’Malley  knew 
the  insulation  contained  asbestos.  O’Malley  appeals  his 
criminal  conviction  and  sentence  on  two  grounds.  First,  he 
argues  that  the  government  did  not  prove  the  appropriate 
2                                                       No. 12‐2771 

mens rea for the Clean Air Act violations of which he was ac‐
cused: he argues that the government was required to prove 
that  O’Malley  knew  that  the  asbestos  in  the  building  was  a 
regulated type of asbestos. In the alternative, he asserts that 
the district court inappropriately participated in the plea ne‐
gotiations. We find that the jury was correctly instructed on, 
and the government proved, the correct mens rea for the vio‐
lations  in  question.  We  also  conclude  that  the  district  court 
did  not  improperly  participate  in  plea  negotiations.  Conse‐
quently, we affirm the judgment of the district court.  
I.      BACKGROUND 

    Because O’Malley asks us to examine both the factual cir‐
cumstances  of  his  alleged  violations,  as  well  as  the  conduct 
by the district court, we provide a brief summary of the facts 
relating to each. 
     a. The Removal of Asbestos 
    In  2005,  Michael  Pinski,  a  real  estate  developer,  pur‐
chased a building in Kankakee, Illinois. Prior to the purchase 
he had an asbestos survey prepared, which showed that the 
building contained approximately 2,200 linear feet of asbes‐
tos‐containing insulation material wrapped around pipes. In 
2009, Pinski hired Origin Fire Protection, a company run by 
O’Malley,  to  convert  the  wet  sprinkler  system  to  a  dry  sys‐
tem.  
    When  touring  the  building  for  this  project,  O’Malley 
pointed  out  the  insulation  on  the  pipes  in  the  building  and 
offered to remove the insulation for an additional payment. 
Pinski, reluctant, informed O’Malley that some of the insula‐
tion‐wrapped pipes contained asbestos. O’Malley, however, 
convinced  Pinski  that  he  would  remove  the  insulation 
properly and dispose of it in a proper landfill, and even save 
No. 12‐2771                                                        3

Pinski  money  in  the  process.  O’Malley  insisted  on  a  cash 
payment  for  the  $12,000  contract  price,  and  provided  no 
written  contract  for  the  insulation  removal  work,  even 
though he gave Pinski a written contract for the installation 
of  the  sprinkler  system.  O’Malley  later  confided  in  an  em‐
ployee that he had requested cash payments from Pinski so 
“there  wouldn’t  [be]  a  paper  trail.”  O’Malley  and  his  busi‐
ness did not hold a license to remove asbestos, and none of 
the  employees  of  the  company  were  trained  in  complying 
with federal asbestos regulations. 
    Almost everyone in the cast of characters recognized the 
asbestos  for  what  it  was.  James  Mikrut,  one  of  O’Malley’s 
employees, walked through the building with O’Malley pri‐
or to beginning the removal, and told O’Malley that “[t]his is 
probably  all  asbestos  in  this  building.”  When  O’Malley  of‐
fered to pay another employee, Virgil Lietz, to help remove 
insulation from the building, O’Malley told Lietz that the in‐
sulation  may  contain  asbestos.  Richard  Folk,  who  was  also 
considered for the insulation removal job, recognized the as‐
bestos  and  told  O’Malley  that  a  person  needed  a  license  to 
remove asbestos insulation.  
    Ultimately,  Jeff  Franc  was  hired  for  the  job,  and  Franc 
and three workers he recruited stripped dry asbestos insula‐
tion off the pipes using a circular saw and other equipment 
provided  by  O’Malley.  O’Malley  did  not  hire  anyone  with 
training in asbestos removal, nor did he train Franc and his 
workers  in  the  proper  way  to  remove  asbestos.  He  did  not 
make available to Franc’s crew water or equipment for wet‐
ting  the  asbestos.  Predictably,  the  circular  saw  produced 
large  amounts  of  asbestos  dust  that  filled  the  room.  The 
workers  were  equipped  only  with  a  few  paint  suits,  simple 
4                                                      No. 12‐2771 

dust masks, and useless respirators with missing filters. The 
workers  donned  the  dust  masks  initially,  but  they  quickly 
became  clogged  and  the  workers  were  unable  to  breathe 
through them. Franc’s crew stopped working after a day or 
two  because  they  inhaled  a  large  amount  of  dust,  and  they 
claimed  the  dust  made  them  sick.  O’Malley  did  not  notify 
the  federal  EPA  or  the  Illinois  EPA  about  the  asbestos  re‐
moval. 
    The discarded asbestos insulation was packed into more 
than 100 large, plastic garbage bags, which were then loaded 
into  an  Origin  Fire  Protection  dump  truck.  O’Malley  di‐
rected  one  of  his  employees,  Steven  Giles,  to  transport  the 
bags  to  an  asbestos‐abatement  company  called  Angel 
Abatement,  but  the  company  refused  to  accept  the  load  of 
asbestos  waste.  Thereafter,  O’Malley  asked  Franc  to  take 
some  of  the  bags  and  dispose  of  them  at  an  abandoned 
farmhouse  a  couple  of  miles  from  O’Malley’s  property; 
O’Malley  also  enlisted  Lietz  to  dispose  of  garbage  bags, 
which Lietz placed in a dumpster near a Hobby Lobby store. 
Franc  was  instructed  to  dispose  of  the  remaining  asbestos 
debris. Lastly, O’Malley instructed Mikrut to take the bags of 
asbestos  in  the  Origin  Fire  Protection  truck  and  get  rid  of 
them. Mikrut and Franc drove the truck to a field in Hopkins 
Park, Illinois, where they dropped the bags off at the end of 
a road, near a vacant house. 
   In September 2009, Illinois EPA director Joseph Kotas in‐
spected  both  the  field  where  the  bags  of  asbestos  had  been 
dumped  and  the  building  from  which  the  pipes  had  been 
removed.  Kotas  observed  open  and  torn  bags  in  the  field, 
some of the contents spilling out onto the bare ground. EPA 
Superfund  contractors  later  spent  more  than  $47,000  to 
No. 12‐2771                                                          5

properly remove and dispose of the bags of asbestos and to 
clean up the contaminated soil in Hopkins Park.  
    O’Malley instructed Mikrut that, if Inspector Kotas asked 
about the insulation that had been removed, Mikrut should 
deny removing  the insulation  and say  all he did was  alarm 
work.  Mikrut  indicated  that  he  would  comply  with  this  in‐
struction. When the federal EPA’s criminal investigation di‐
vision  interviewed  Mikrut,  however,  he  admitted  to  the 
truth  and  agreed  to  make  recorded  calls  to  O’Malley.  The 
calls  revealed  O’Malley  coaching  Mikrut  to  mislead  federal 
agents  if  asked  further  about  the  asbestos  removal  and  dis‐
posal. O’Malley also came up with the clever scheme to pin 
the  illegal  asbestos  removal  on  Franc.  When  confronted  by 
the agents, O’Malley admitted in a verbal and written state‐
ment  that  he  had  failed  to  stop  the  illegal  asbestos  removal 
even after he suspected the material was asbestos.  
    The material was tested and revealed to be friable asbes‐
tos containing a regulated type of asbestos at concentrations 
ranging from 4% to 48%.  
    In June 2010, O’Malley was indicted by a grand jury with 
five counts of knowingly violating the criminal provisions of 
the  Clean  Air  Act.  Pinski  and  Mikrut  pleaded  guilty,  but 
O’Malley informed the court that he wanted a jury trial.  
   b. Matters at Pretrial Conference 
    The district court scheduled an acceptance of responsibil‐
ity deadline for O’Malley to plead guilty by August 4, 2011. 
On August 4, 2011, O’Malley informed the district court that 
he  intended  to  proceed  to  trial.  Before  the  scheduled  final 
pretrial  conference  on  September  7,  2011,  the  government 
filed  its  proposed  jury  instructions,  which  included  an  ele‐
6                                                           No. 12‐2771 

ment  stating  that  the  United  States  was  required  to  prove 
general intent, specifically that “the defendant knew that as‐
bestos‐containing  material  was  in  the  building.”  The  pro‐
posed instructions also included a standard “ostrich instruc‐
tion.”  See,  e.g.,  United  States  v.  Westerfield,  714  F.3d  480,  485 
(7th Cir. 2013). O’Malley did not object to these instructions 
or submit any of his own regarding knowledge. At the jury 
instruction  conference,  O’Malley’s  counsel  affirmatively 
stated that he had “no objection” to the proposed knowledge 
instruction.  Thereafter,  the  district  court  instructed  the  jury 
that,  for  each  of  the  five  counts,  the  government  was  re‐
quired  to  prove  that  the  defendant  knew  that  asbestos‐
containing material was in the building. 
    The  government  submitted  its  initial  witness  list  at  the 
final pretrial conference on September 7, 2011. On September 
16,  the  government  identified  an  additional  witness  it  in‐
tended to call—Virgil Lietz, an employee that O’Malley had 
offered  to  pay  for  the  asbestos  removal.  Three  days  later, 
O’Malley  moved  to  exclude  the  testimony  of  Lietz,  com‐
plaining  that  his  deadline  to  “accept  responsibility”  had  al‐
ready passed. At a hearing prior to jury selection, the district 
court  stated  that  he  would  be  willing  to  extend  O’Malley’s 
acceptance  of  responsibility  deadline  if  Lietz’s  disclosure 
had caused the defendant to want to plead guilty. O’Malley 
declined. 
     c. Trial and Sentencing 
    The jury returned guilty verdicts for all five counts of the 
indictment. O’Malley filed a motion for a new trial, but did 
not  object  to  the  general  intent  instructions  or  argue  for  a 
specific intent instruction. The district court denied the mo‐
tion  and  sentenced  O’Malley  to  120  months  of  imprison‐
No. 12‐2771                                                           7

ment,  three  years  of  supervised  release,  a  $15,000  fine,  and 
$47,085.70 of restitution to the EPA. The advisory sentencing 
guideline range was 121 to 151 months. 
II.      DISCUSSION 

    On appeal to this court, O’Malley presents two issues for 
review. First, he claims that because the relevant federal law 
defines  “asbestos‐containing  material”  as  only  six  types  of 
regulated  asbestos,  the  government  was  required  to  prove 
that  O’Malley  knew  that  the  asbestos  in  the  building  was 
one of the six forms of regulated asbestos. He asserts that the 
government  did  not  present  evidence  to  demonstrate 
O’Malley’s  knowledge  of  the  type  of  asbestos  in  the  build‐
ing. Second, he argues that the district court improperly par‐
ticipated  in  plea  negotiations  when  it  offered  to  extend  the 
acceptance  of  responsibility  deadline  and  grant  the  reduc‐
tion for acceptance if O’Malley entered a guilty plea.  
      1. Requisite Scienter for Asbestos Crimes 
    Though O’Malley labels the argument about the requisite 
scienter  of asbestos crimes as one about  the  insufficiency  of 
the evidence, we agree with the government that O’Malley is 
actually  challenging  the  district  court’s  jury  instructions  on 
the  mens  rea  elements  of  the  Clean  Air  Act.  We  first  briefly 
discuss  the  relevant  regulatory  scheme,  then  turn  to  the  ac‐
tual instructions given by the district court. 
            a. Regulation of Asbestos 
    O’Malley is correct that not all forms of asbestos are sub‐
ject  to  regulation.  The  Clean  Air  Act  authorizes  the  regula‐
tion  of  hazardous  air  pollutants,  one  of  which  is  asbestos. 
“Because asbestos is not typically emitted through a convey‐
ance designed and constructed to emit or capture it, such as 
8                                                      No. 12‐2771 

a pipe  or smokestack,  but  rather escapes  from more diffuse 
sources  such  as  open  construction  or  demolition  sites,  EPA 
adopted a work‐practice standard for the handling of asbes‐
tos  in  building  demolition  and  renovation.”  United  States  v. 
Weintraub,  273  F.3d  139,  144  (2d  Cir.  2001)  (internal  quota‐
tion marks and citation omitted). The EPA’s regulations are 
the  National  Emission  Standard  for  Asbestos,  40  C.F.R.  §§ 
61.140‐157. The work practice standard promulgated for the 
handling  of  asbestos  applies  only  to  the  six  types  of  “regu‐
lated asbestos‐containing material (RACM),” defined as: 
         (a)  Friable  asbestos  material,  (b)  Category  I 
         nonfriable  ACM  that  has  become  friable,  (c) 
         Category I nonfriable ACM that will be or has 
         been subjected to sanding, grinding, cutting, or 
         abrading,  or  (d)  Category  II  nonfriable  ACM 
         that has a high probability of becoming or has 
         become  crumbled,  pulverized,  or  reduced  to 
         powder  by  the  forces  expected  to  act  on  the 
         material in the course of demolition or renova‐
         tion operations regulated by this subpart. 
40 C.F.R. § 61.141.  
    “Friable  asbestos  material”  is  defined  as  “any  material 
containing more than 1 percent asbestos as determined using 
… Polarized Light Microscopy, that, when dry, can be crum‐
bled,  pulverized,  or  reduced  to  powder  by  hand  pressure.” 
Id. Thus, there is no question that the material in question—
which was both friable and contained asbestos at concentra‐
tions ranging from four percent to forty‐eight percent—was 
indeed “regulated asbestos‐containing material.”  
      
No. 12‐2771                                                          9

           b. Propriety of Jury Instructions 
    The  Clean  Air  Act  makes  it  a  crime  for  any  person  to 
“knowingly violate[] any … requirement or prohibition of … 
section 7412 [of the Act], … including a requirement of any 
rule”  promulgated  under  section  7412  of  the  Act.  42  U.S.C. 
§7413(c)(1).  On  all  five  counts,  the  district  court  instructed 
the  jury  on  the  knowledge  elements  as  follows:  “The  gov‐
ernment  must  prove  …  the  defendant  knew  that  asbestos‐
containing material was in the building.” Final Jury Instruc‐
tions to jury as to Duane L O’Malley, ECF No. 66, pp. 23–27. 
The district court also gave a definition for “regulated asbes‐
tos‐containing  material”,  stating  that  it  “includes  any  mate‐
rial  containing  more  than  one‐percent  (1%)  asbestos  as  de‐
termined  using  polarized  light  microscopy  that,  when  dry, 
can be crumbled, pulverized, or reduced to powder by hand 
pressure.”  ECF  No.  66,  p.  30.  This  definition  applied  to  a 
separate  element  of  the  charges:  for  counts  2,  3,  4,  and  5—
two  charges  of  illegal  asbestos  removal,  a  charge  of  illegal 
asbestos handling, and a charge of illegal asbestos disposal, 
respectively—the  government  was  required  to  prove  that 
the  renovation  activity  involved  “more  than  260  linear  feet 
on  pipes  or  35  cubic  feet  of  regulated  asbestos‐containing 
material.” The  scienter  requirement was thus  separate from 
the requirement that the government prove that the asbestos 
in question was of the regulated variety.  
    O’Malley argues that the knowledge element instruction 
should  have  required  the  government  to  prove  that  the  de‐
fendant  knew  that  regulated  asbestos‐containing  material, 
not simply asbestos‐containing material, was in the building. 
But this cannot be correct. As a general rule, “unless the text 
of the statute dictates a different result, the term ‘knowingly’ 
10                                                         No. 12‐2771 

merely requires proof of knowledge of the facts that consti‐
tute  the  offense.”  Bryan  v.  United  States,  524  U.S.  184,  193 
(1998)  (footnote  omitted).  The  Supreme  Court,  in  United 
States v. International Minerals & Chemical Corp., held that the 
phrase “knowingly violates” does not “carv[e] out an excep‐
tion  to  the  general  rule  that  ignorance  of  the  law  is  no  ex‐
cuse.” 402 U.S. 558, 563 (1971). The mens rea required by the 
phrase is one that is higher than strict liability, such that “[a] 
person thinking in good faith that he was shipping distilled 
water  when  in  fact  he  was  shipping  some  dangerous  acid 
would not be covered.” Id. at 563–64. But it is certainly much 
lower  than  specific  intent,  especially  when,  as  here,  “dan‐
gerous  or  deleterious  devices  or  products  or  obnoxious 
waste  materials  are  involved,”  because  “the  probability  of 
regulation is so great that anyone who is aware that he is in 
possession of them or dealing with them must be presumed 
to be aware of the regulation.” Id. at 565. The very fact that 
O’Malley  was  knowingly  working  with  asbestos‐containing 
material  met  the  mens  rea  requirement  outlined  in  Interna‐
tional Minerals, as asbestos is certainly a dangerous material 
of a type where “the probability of regulation is so great that 
anyone who is aware that he is in possession of [it] … must 
be presumed to be aware of the regulation.” Id.  
    The  application  of  International  Minerals  to  the  asbestos 
context is a natural one; it is not a novel construction of law. 
See,  e.g.,  United  States  v.  Ho,  311  F.3d  589,  605–06  (5th  Cir. 
2002)  (holding  that  the  scienter  required  by  the  Clean  Air 
Act  in  the  asbestos  context  is  mere  knowledge  of  the  pres‐
ence of asbestos); Weintraub, 273 F.3d at 147 (holding that in 
the context of asbestos regulations under the Clean Air Act, 
“the phrase ‘knowingly violates’ requires knowledge of facts 
and attendant circumstances that comprise a violation of the 
No. 12‐2771                                                           11

statute,  not  specific  knowledge  that  one’s  conduct  is  ille‐
gal”); United States v. Buckley, 934 F.3d 84, 99 (6th Cir. 1991) 
(holding that the statutory language of the Clean Air Act re‐
quires only general intent, especially in the context of asbes‐
tos). 
    But it turns out we need not even undertake such a level 
of  analysis  to  dismiss  O’Malley’s  claim.  O’Malley  did  not 
challenge the  district  court’s jury instructions prior  to  filing 
his  appellate  brief.  Indeed,  his  counsel  affirmatively  stated 
that he had no objection to the government’s proposed jury 
instructions at the pretrial conference about the instructions. 
“Counsel’s affirmative statement that he had no objection to 
the  proposed instruction constitutes waiver of the  ability  to 
raise this claim on appeal.” United States v. Kirklin, 727 F.3d 
711,  716  (7th  Cir.  2013)  (quoting  United  States  v.  Griffin,  493 
F.3d 856, 864 (7th Cir. 2007)) (internal quotation marks omit‐
ted); see also United States v. Natale, 719 F.3d 719, 729 (7th Cir. 
2013)  (“Although  passive  silence  with  regard  to  a  jury  in‐
struction  permits  plain  error  review,  …  a  defendant’s  af‐
firmative approval of a proposed instruction results in waiv‐
er.”) (citations omitted). Because O’Malley failed to object to 
the jury instructions in question in the district court, we need 
not  even  reach  the  plain  error  review  to  which  the  district 
court’s instructions would otherwise be subject: review that 
would  nonetheless  lead  to  the  conclusion  that  the  district 
court’s instructions on scienter were proper.  
    2. Propriety of the District Court’s Conduct at the Witness 
       Exclusion Hearing 
     O’Malley’s second argument is that the district court par‐
ticipated in plea negotiations, violating Rule 11 of the Feder‐
al  Rules  of  Criminal  Procedure.  O’Malley’s  counsel  conced‐
12                                                       No. 12‐2771 

ed  at  oral  argument  that  O’Malley  did  not  object  on  this 
ground in the district court. He did not seek a writ of man‐
damus, seek to have the judge recused or removed, or seek 
any  other remedy in response  to the judge’s  alleged unfair‐
ness. Because this issue was not preserved before the district 
court,  we  apply  a  plain  error  standard  in  reviewing  the 
claim. See United States v. Vonn, 535 U.S. 55, 58 (2002) (“A de‐
fendant  who  failed  to  object  to  trial  error  may  nonetheless 
obtain reversal of a conviction by carrying the converse bur‐
den, showing among other things that plain error did affect 
his  substantial  rights.”);  see  also  United  States  v.  Covington, 
681  F.3d  908,  910  (7th  Cir.  2012)  (holding  that  an  argument 
raised for the first time on appeal is reviewed only for plain 
error). We find that there has been a plain error if we deter‐
mine “(1) that the district court erred; (2) that the error was 
plain; and (3) that the error affected [O’Malley’s] substantial 
rights.”  Covington,  681  F.3d  at  910  (citing  United  States  v. 
Luepke, 495 F.3d 443, 448 (7th Cir. 2007)). 
    The  context  of  the  exchange  that  O’Malley  characterizes 
as judicial impropriety is as follows. On September 21, 2011, 
prior  to  jury  selection,  the  district  court  considered 
O’Malley’s objection to the government’s disclosure on Sep‐
tember 16 that it would be calling Virgil Lietz. The deadline 
for  disclosing  witnesses  was  unclear:  the  district  court  did 
not set  a deadline  requiring parties  to  file witness  lists, and 
the  government  filed  its  initial  witness  list  on  September  7, 
2011,  prior  to  the  scheduled  final  pretrial  conference  date. 
But  the  government  supplemented  its  list  on  September  16, 
after it learned of Lietz’s last name in witness preparation. It 
appears Lietz had been a person of interest during the gov‐
ernment’s  investigation—when  known  only  by  his  first 
name—and  that  knowledge  of  his  last  name  led  to  finally 
No. 12‐2771                                                          13

finding  and  interviewing  him.  As  soon  as  the  government 
decided to call Lietz, the government notified defense coun‐
sel  and  supplemented  the  witness  list.  O’Malley  promptly 
moved  to  exclude  Lietz’s  testimony,  asserting  in  a  written 
motion  that  one  reason  for  excluding  Lietz  was  that  “[t]he 
deadline  for  the  Defendant  to  ‘accept  responsibility’  in  this 
case  has  passed.”  Def.’s  Mot.  to  Exclude  Test.,  United  States 
v.  O’Malley,  No.  10‐CR‐20042  (C.D.  Ill.  Sep.  19,  2011),  ECF 
No. 63. 
    On September 21, the district court heard argument from 
both  sides  about  the  inclusion  of  Lietz.  The  judge  asked 
O’Malley’s  counsel  why  O’Malley  would  be  prejudiced  by 
Lietz’s  inclusion,  when  the  name  was  not  a  surprise  to 
O’Malley. Counsel responded that O’Malley’s decision to go 
to a jury trial or not was made “with the witness list and ex‐
hibit list that the government had tendered by the deadline 
and not the current witness list.” The district court expressed 
some skepticism at this remark, noting that the acceptance of 
responsibility date had in fact passed before the government 
had filed its witness list and expressing that O’Malley’s deci‐
sion  to  change  his  plea  could  not  have  been  based  on  the 
witness  list.  In  expressing  his  incredulity,  the  district  judge 
stated, 
          So,  really,  Mr.  O’Malley’s  decision  as  to 
       whether he wanted to change his plea came be‐
       fore  the  filing  of  the  witness  list  and  the  final 
       pretrial;  but  if  somehow  this  is  the  witness 
       that’s  the  tipping  point,  the  witness  that  if  it 
       had—if  we  knew  he  was  going  to  testify,  we 
       would  have  accepted  responsibility  long  ago 
       and we never thought he was going to testify, 
14                                                         No. 12‐2771 

        I’d extend the acceptance of responsibility right 
        now. I’d take an open plea right now, if that’s 
        what the defendant wishes to do, and give him 
        acceptance instead of, in effect, sanctioning the 
        government by striking the witness.  
Tr. of Oral Arg. on Mot. to Exclude Gov’t Witness at 10–11, 
United States v. O’Malley, No. 10‐CR‐20042 (C.D. Ill. Sep. 21, 
2011), ECF No. 84. 
    Reading  the  statement  in  context,  it  is  clear  to  us  that  it 
was  O’Malley,  not  the district court, who first  raised the is‐
sue of the acceptance of responsibility deadline: in the writ‐
ten motion submitted to the court, then again at the hearing. 
The court was merely responding to the alleged prejudice—
O’Malley’s  ability  to  choose  whether  to  go  to  trial—and  at‐
tempting  to  cure  it.  We  can  see  how  the  phrasing  of  the 
judge’s  statement  can  appear  ambiguous;  the  statement 
could  be  interpreted  as  an  offer  to  extend  the  deadline. 
However, on careful reading, it appears the judge was using 
the  subjunctive.  He  indicated  that  in  the  improbable  case 
that O’Malley believed his chances at trial were doomed by 
the introduction of Lietz, the judge would extend the dead‐
line for acceptance of responsibility to ensure O’Malley had 
the  opportunity  to  enter  a  plea  instead  of  moving  forward 
with trial. He was, with this hypothetical, calling O’Malley’s 
bluff. While  we would not  present the  district court’s  state‐
ment  as  a  model  of  clarity,  we  believe  it  is  clear  that  the 
judge had no  animus against the defendant  or  an improper 
motive  in  stating  that  were  O’Malley’s  concerns  real,  the 
judge would be willing to address them. The statement was 
far from an actual, impermissible intervention in plea nego‐
tiations.  
No. 12‐2771                                                      15

   We  conclude  that  the  district  court’s  conduct  at  the  wit‐
ness  exclusion  hearing  passes  plain  error  review  because 
there is no evidence that the district judge’s statement affect‐
ed O’Malley’s substantial rights.  
III.   CONCLUSION 

   For the foregoing reasons, we AFFIRM the district court’s 
judgment.